       Case: 1:20-cv-02196-DCN Doc #: 1 Filed: 09/29/20 1 of 5. PageID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 DEENA BUGARA,                                     )   CASE NO:
                                                   )
           Plaintiff,                              )   JUDGE:
                                                   )
 v.                                                )
                                                   )   Removal from Cuyahoga County Court of
 CHS EMPLOYMENT SERVICES, LLC, et                  )   Common Pleas, Case No. CV 20 936359
 al.,                                              )
                                                   )
           Defendants.                             )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendants CHS Employment

Services, LLC, Continuing Healthcare Solutions, Aaryn Crosby, and Daniel Cobb, by and through

their attorneys, file this Notice of Removal with respect to Case No. CV 20 936359, filed in the

Court of Common Pleas, Cuyahoga County, Ohio. In support of this Notice, Defendants state as

follows:

I.     Background.

       1.         This action commenced on August 24, 2020, by the filing of a Complaint in the

Cuyahoga County Court of Common Pleas, entitled Deena Bugara vs. CHS Employment Services,

LLC, et al., Case No. CV 20 936359. Attached hereto as “Exhibit 1” are copies of all process,

pleadings and orders served upon Defendant as required by 28 U.S.C. §1446. Three (3) separate

defendants are named in the Complaint: CHS Employment Services, LLC, (named as CHS

Employment Services, LLC, Continuing Healthcare Solutions), Aaryn Crosby, and Daniel Cobb.

       2.         On September 2, 2020, all Defendants were served with the summons and

Complaint.
          Case: 1:20-cv-02196-DCN Doc #: 1 Filed: 09/29/20 2 of 5. PageID #: 2




          3.    Counsel for Defendants have not yet entered an appearance and Defendants have

not filed any responsive pleadings in response to Plaintiff’s Complaint in the state court action and

no proceedings have been held therein as of the date of this filing.

          4.    This Notice of Removal is timely filed under 28 U.S.C. §1446(b), which provides

that a notice of removal shall be filed within thirty (30) days after receipt by a defendant, by service

or otherwise, of the initial pleading.

II.       Venue and Notice.

          5.    Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and

division embrace the place where the action had been pending.

          6.    Contemporaneous with the filing of this Notice herein, Defendant has given written

notice to Plaintiff and written notification to the Cuyahoga County Court of Common Pleas of the

action’s removal.

III.      This Case is Removeable Based on Federal Question and Supplemental Jurisdiction.

          7.    Pursuant to 28 U.S.C. § 1331, and as explained further below, this Court has

original jurisdiction over the instant action because this action arises under the laws of the United

States.

          8.    Plaintiff brings claims for an alleged failure to pay non-exempt employees overtime

and straight pay compensation in violation of the Fair Labor Standards Act ("FLSA"), 29 U.S.C.

§201-219 et seq. and the Ohio Minimum Wage Standards Act, Ohio Revised Code §4111.01 et

seq.; wage and hour retaliation under Section 15(a)(3) of the FLSA; as well as various state-law

claims for violation of Ohio Revised Code §4113.15, breach of contract, and unjust

enrichment/quantum meruit.




                                                   2
        Case: 1:20-cv-02196-DCN Doc #: 1 Filed: 09/29/20 3 of 5. PageID #: 3




       9.      Plaintiff’s claims for overtime and straight pay compensation in violation of the

Fair Labor Standards Act ("FLSA"), 29 U.S.C. §201-219 et seq.; and for wage and hour retaliation

under Section 15(a)(3) of the FLSA, arise under the laws of United States.

       10.     Plaintiff’s civil action filed in the Court of Common Pleas, Cuyahoga County, Ohio

may be removed because this Court has original jurisdiction over Plaintiff’s federal question

claims pursuant to 28 U.S.C § 1331.

       11.     The Court’s exercise of supplemental jurisdiction over Plaintiff’s state-law claims

for violation of the Ohio Minimum Wage Standards Act, Ohio Revised Code §4111.01 et seq.;

violation of Ohio Revised Code §4113.15; breach of contract; and unjust enrichment/quantum

meruit is proper because the state-law claims are so related to Plaintiff’s federal law claims that

they form part of the same case or controversy under Article III of the United States Constitution

pursuant to 28 U.S.C. § 1367.

IV.    Conclusion.

       12.     Based in the foregoing, this Court has original jurisdiction over this action based

upon federal question and supplemental jurisdiction pursuant to respectively, 28 U.S.C §§ 1331

and 1367; thus, the Court properly may exercise jurisdiction over this lawsuit. 28 U.S.C. § 1441(a).

       13.     Should Plaintiff seek to remand this case to state court, Defendants respectfully ask

that they be permitted to brief and argue the issue before any order remanding this case. In the

event that the Court decides remand is proper, Defendants ask that the Court retain jurisdiction

and allow Defendants to file a motion asking this Court to certify any remand order for

interlocutory review by the U.S. Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. §

1292(b).




                                                 3
        Case: 1:20-cv-02196-DCN Doc #: 1 Filed: 09/29/20 4 of 5. PageID #: 4




        WHEREFORE, Defendants request that the above-described action pending against them

be removed to this Court. Defendants also request all other relief, in law or equity, to which they

are justly entitled.

                                                 Respectfully submitted,


                                                    /s/ Nick A. Nykulak
                                                    Nick A. Nykulak (0075961)
                                                    Sean S. Kelly (0075442)
                                                    ROSS, BRITTAIN & SCHONBERG CO.,
                                                    L.P.A.
                                                    6480 Rockside Woods Blvd. South - Suite 350
                                                    Cleveland, Ohio 44131
                                                    T: 216-447-1551 / F: 216-447-1554
                                                    Email: nnykulak@rbslaw.com
                                                            skelly@rbslaw.com

                                                    Attorneys for Defendants, CHS Employment
                                                    Services, LLC, Continuing Healthcare
                                                    Solutions, Aaryn Crosby, and Daniel Cobb




                                                4
        Case: 1:20-cv-02196-DCN Doc #: 1 Filed: 09/29/20 5 of 5. PageID #: 5




                                CERTIFICATE OF SERVICE

        This is to certify that on September 29, 2020, the foregoing Notice of Removal was filed
electronically. All parties and counsel of record will receive notice and service of this document
through the Court’s electronic filing system. Parties may access this filing through the Court’s
system. I also certify that a true and accurate copy of the forgoing was served via electronic mail
upon the following:
       Michael P. Harvey, Esq. (#0039369)
       MICHAEL P. HARVEY CO., L.P.A.
       311 Northcliff Drive
       Rocky River, Ohio 44116
       Office: (440) 356-9108
       Cell: (440) 570-2812 Email: MPHarveyCo@aol.com

       Attorney for Plaintiff, Deena Bugara

                                                      /s/ Nick A. Nykulak
                                                     Nick A. Nykulak (0075961)
                                                     Sean S. Kelly (0075442)




                                                5
